COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-364-CV





METRO STAR REALTY	APPELLANT



V.



JIMMY MANESS AND KAREN MANESS	APPELLEES



----------



FROM THE 67
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On October 31, 2007, we notified Sulaiman Iyamah, the sole proprietor owner of appellant Metro Star Realty, that his notice of appeal for appellant was defective and directed Iyamah to file an amended notice of appeal by Wednesday, November 7, 2007
.  
See 
T
EX.
 R. A
PP.
 P. 25.1(d), 25.1(e), 25.1(f), 37.1.  On November 20, 2007, we notified again Iyamah that the notice of appeal was deficient.  
See 
T
EX.
 R. A
PP.
 P. 25.1(d)(7).  
We directed Iyamah to file an amended notice of appeal by Friday, November 30, 2007 and further stated that the appeal may be dismissed if an amended notice was not timely filed.  
See 
T
EX.
 R. A
PP.
 P. 42.3.

Because appellant has failed to comply with a notice from the clerk requiring an amended notice of appeal to be filed,  it is the opinion of the court that the appeal should be dismissed.  
Accordingly, we dismiss the appeal.  
See
 T
EX
. R. A
PP
. P. 42.3(c).

Appellant shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			





PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

                                      

DELIVERED:  December 20, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.